Citation Nr: 1541538	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for pulmonary/respiratory disability,  to include asbestosis, claimed as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2013 rating decision in which the RO, inter alia, in denied service connection for asbestosis.  The Veteran filed a notice of disagreement (NOD) in January 2014.  A statement of the case (SOC) was issued in March 2014 and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.  

The record reflects the Veteran requested a hearing before a Veterans Law Judge of the Board in conjunction with this appeal; in response to that request, the Veteran was scheduled for a Board video-conference hearing in March 2015.  Although the hearing notice was not returned by the United States Postal Service as undeliverable, the Veteran failed to report for this hearing, and has not shown  good cause for his failure to report.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

As regards the regards characterization of the appeal, the Board acknowledges that he expressly claimed service connection for asbestosis; however, his statements in support of his claim indicate that his claimed disorder is characterized by breathing problems.  Moreover, in addition to chest X-rays interpreted as showing prominent interstitial markings, as well as indications of exposure to asbestos, the evidence of record indicates that he may have other pulmonary/respiratory problems, to include possible chronic obstructive pulmonary disease (COPD), and restrictive lung disease.  Hence, the Board has characterized the claim more broadly (as reflected on the title page), to encompass all pulmonary/respiratory diagnoses of record.  . See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Board also notes that the Veteran initially filed a claim for "compensation or pension" of a disability associated with in-service asbestos exposure in March 1999.  An August 2000 "compensation and pension award" indicates that there was a disallowance regarding the March 1999 claim because the Veteran's whereabouts were unknown.  However, the record does not clearly reflect actual notice of the specific disallowance of an asbestos related lung disorder, or of his appellate rights associated with such denial.   Inasmuch as the Veteran claimed entitlement to "compensation or pension" with respect to multiple issues in March 1999, the specific issues to which the August 2000 disallowance refers is unclear.   For these reasons, it does not appear that there has not been a final denial with respect to any claim for asbestos-related lung disorder; as such, the current claim has been characterized as a de novo claim for service connection. 

This appeal has been processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  The Board notes that the Virtual VA file contains VA outpatient treatment records that are not found in VBMS.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the electronic claims file reveals that further AOJ action in this appeal is warranted.

The Veteran underwent VA examination in July 2013 for evaluation of his respiratory complaints.  A chest X-ray taken in conjunction with the examination resulted in an impression of bilateral pulmonary nodules.  The VA examiner observed that based on the July 2013 chest X-ray results, the Veteran did not have interstitial lung disease or pleural plaques that are commonly seen with asbestos lung disease.  The examiner indicated that the Veteran had mild lung disease but did not indicate whether it was "at least as likely as not" that the Veteran's lung disorder was related to service, to include asbestos exposure in service.  

Moreover, the July 2013 VA examiner did not address pertinent VA outpatient treatment records including: the June 1999 VA chest X-ray report which notes an impression of possible COPD; February 2011 X-ray interpreted as revealing prominent interstitial markings or accompanying CT scan which showed evidence of exposure to asbestos in the past; an abnormal chest X-ray revealing asbestos plaque in July 2012; or other references to a history of asbestosis.  

Notably, the examiner should have discussed these records, as the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (When the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.).  

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim, and that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Thus, the Board finds that the AOJ should obtain an addendum opinion from the prior examiner or another appropriate physician, based on claims file review (if possible).   The Board leaves it to the discretion of the examiner selected to offer the opinion, whether another in-person examination is required.  
The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the record indicates that the Veteran receives VA outpatient treatment for his disorder.  The Veteran reported during the July 2013 VA examination that he was first diagnosed with lung damage from asbestos in 2000 when he underwent a pre-operative evaluation for prostate cancer surgery.  Although a June 1999 VA chest X-ray is of record, the next earliest VA outpatient treatment record is dated in September 2000.  It is noted that the June 1999 chest X-ray appears to have been done in conjunction with a March 1999 claim for benefits.  There are no VA treatment records dated in January 2000 currently associated with the file.  Further, the most recent VA outpatient treatment of record is dated in April 2013, from the Anchorage Division of the Alaska VA Healthcare System (AVAHS).  Any additional, outstanding VA outpatient treatment records should be associated with the file.  In particular, any records dated in January 2000 regarding lung damage noted prior to prostate surgery, and any records regarding follow up treatment for the nodules found on X-ray in conjunction with the July 2013 VA examination, should be obtained.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim l(to particularly include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b) (3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

In this regard, the Board notes that, during the July 2013 VA examination, the Veteran reported that he was treated at the Elmendorf Base Hospital (in Anchorage, Alaska) and was told that he had "horrible lungs due to asbestos exposure."  He reported that he had several chest X-rays and CT scans of the lungs and was told that his left lung was heavily involved with asbestos.  To date, Tricare records have not been associated with the file; hence, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, those records.. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Anchorage Division of the AVAHS any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated prior to September 2000 (to include any records dated in January 2000 regarding lung damage noted prior to prostate surgery) and since April 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authority to obtain, any outstanding, pertinent private (non-VA) medical records-to include Tricare records of treatment at the Elmendorf Base Hospital.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the July 2013 VA examiner.  

If that individual is no longer employed by VA, or is otherwise unavailable, document that fact in the claims file, and obtain a medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should clearly identify all  pulmonary/respiratory disability(ies)-to include asbestosis, COPD, and restrictive lung disease-currently present. or present at any time pertinent to the current claim on appeal (even if currently asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a  50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service, to include asbestos exposure therein.  e.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence-to  particularly include VA outpatient treatment records regarding X-ray findings of asbestos plaque and prominent interstitial markings, as well as tests associated with June 1999 VA examination indicating possible COPD and July 2013 VA examination that resulted in findings of mild restrictive lung disease-as well as all lay assertions, to include lay assertions as to the nature, onset, and continuity of lung symptoms.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted adjudicate the service connection claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

8.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




